     Case 2:18-cv-06880-MLCF-DMD Document 60 Filed 03/03/20 Page 1 of 27



                      UNITED STATES DISTRICT COURT

                     EASTERN DISTRICT OF LOUISIANA



JOHN DOE                                                  CIVIL ACTION

v.                                                        NO. 18-6880

LOYOLA UNIVERSITY                                         SECTION "F"


                            ORDER AND REASONS

       Before the Court are two motions: (1) Loyola University New

Orleans’s motion for summary judgment; and (2) John Doe’s motion

to extend discovery deadlines.           For the reasons that follow,

Loyola’s motion is GRANTED, and Doe’s motion is DENIED.

                                Background

       This Title IX lawsuit arises from a former law student’s claim

that he was wrongfully expelled after the university conducted

allegedly insufficient and discriminatory disciplinary proceedings

during which he was twice found responsible for “dating violence”

in violation of the university’s code of conduct.

       Loyola University New Orleans publishes a Code of Conduct

establishing expectations of personal conduct; it is available in

writing and on the University’s website.

       It is the intention of this Code of Conduct to classify
       standards of behavior essential to the University’s
       educational mission and community life.    The Code is
       applicable to all Loyola students; equally it is
                                     1
     Case 2:18-cv-06880-MLCF-DMD Document 60 Filed 03/03/20 Page 2 of 27



       applicable to recognized student organizations and/or
       groups of students.

       By accepting admission to Loyola University New Orleans,
       a student/student organizations accepts its rules and
       acknowledges the right of the University to take conduct
       action, up to and including suspension or dismissal.

The Code allows any person to submit a complaint against a member

of    the   Loyola        community,     regardless         of   the    complainant’s

affiliation     with       Loyola.       The      Code     expressly    distinguishes

Loyola’s student conduct process from judicial processes.                              The

Code sets forth the student conduct hearing procedures and the due

process available to students under those procedures, including

the right to written notice, a hearing, and to appeal adverse

decisions or sanctions.

       According     to    the   Code,   a       student    conduct    hearing    is    an

opportunity for the accused to hear the allegations, enter their

statement in defense, and deny or accept responsibility.                               The

accused and complainant must submit their questions in advance of

the hearing; those questions are asked by the presiding hearing

officer.     The accused and complainant are prohibited from asking

questions    directly       to   another         hearing    participant.         If    the

disciplinary decision is dismissal, any appeal taken is reviewed

by the Vice President for Student Affairs and the University

President.



                                             2
    Case 2:18-cv-06880-MLCF-DMD Document 60 Filed 03/03/20 Page 3 of 27



      In 2015, John Doe enrolled as a part-time night student at

Loyola    University    Law    School     in   New   Orleans.      Thereafter,

consecutive complaints by two non-student women with whom Doe had

been dating proceeded through the student conduct process, after

which Doe was found responsible for violations of the Loyola

University New Orleans Code of Conduct; specifically, he was twice

found responsible for “dating violence.”                Doe received written

notice    of   each   complaint,   he     opted   for   hearings    which   were

conducted, and he was provided (and he exercised) his right to

appeal.    Ultimately, he was dismissed from the University.

      The first complaint was lodged by Jane Roe 1 on March 1, 2016.

Jane Roe 1 reported to Loyola that Doe physically attacked her,

hacked her online accounts, and damaged her property.               Doe admits

he was informed of the complaint by the University and that he

asked Loyola to ban Jane Roe 1 from campus; it did so.               This first

complaint proceeded through an investigative process to a hearing,

resulted in a finding of “responsible” for both “dating violence”

and “conduct unbecoming a Loyola student,” and culminated in

sanctions      including      mandatory    counseling      and     disciplinary

probation through August 1, 2017. 1            As a condition of probation,

the University’s written determination warned Doe that Loyola


1 Doe was found “not responsible” for stalking, computer and
internet policy violation, and property damage.
                                3
    Case 2:18-cv-06880-MLCF-DMD Document 60 Filed 03/03/20 Page 4 of 27



could take more severe disciplinary action, including “immediate

removal from the University” if another incident occurred during

the probationary period.

       During    this   probationary     period,   a    second   complaint    was

lodged by Jane Roe 2 on March 10, 2017.                Jane Roe 2 reported to

Loyola that Doe physically, psychologically, and verbally abused

her,   harassed      her   online,   and   sexually      assaulted   her.     In

connection with a temporary restraining order petitioned by Jane

Roe 2 and issued by state court process, Doe was arrested for

possessing a firearm in violation of the temporary restraining

order.        Meanwhile, the Student Conduct Office proceeded with

investigating the Jane Roe 2 complaint.

       John    Doe   met   in   person   with   Loyola    University’s      then-

Assistant Vice President of Student Affairs Robert Reed to discuss

this second complaint. 2         On May 15, 2017, John Doe received an

email Notice of Conduct Hearing letter, which informed him that

the University’s investigation was complete and he was being

charged under the Code with dating violence, sexual assault, sexual

battery, and stalking in the Jane Roe 2 matter.                   Doe did not




2 John Doe testified that he had recently been arrested by state
authorities for possession of a firearm in violation of a state-
court-issued temporary restraining order petitioned by Jane Roe 2
and therefore he assumed that the second complaint was lodged by
Jane Roe 2.
                                4
   Case 2:18-cv-06880-MLCF-DMD Document 60 Filed 03/03/20 Page 5 of 27



respond to the May 15, 2017 letter.        On June 2, 2017, Loyola re-

sent the Notice of Conduct Hearing letter, providing Doe with

additional response time for him to elect how he wished to proceed.

Doe elected to proceed with a University Board of Review hearing.

On June 13, 2017, Doe received a letter informing him of the

hearing date and directing him to the Student Code of Conduct and

Board of Review Disciplinary Procedures.            That same day, Doe

received   an   email   containing   a   Dropbox   link   containing   case

information, materials, and videos.           Three days later, Loyola

reminded Doe by email as to his deadline for submission of material

for a Board of Review hearing.       At Doe’s request, the deadline for

submission of materials and to provide witness information was

extended to June 21, 2017.      By June 23, 2017, Doe still had not

provided contact information for his witnesses; consequently, Doe

was advised that any witnesses he had could not testify in person

at the hearing.    Loyola advised Doe to have any witness statements

submitted by June 26, 2017.     The statements were submitted.

     On June 27, 2017, Doe met with Loyola student conduct officer

Nikolina Camaj to review the Board of Review hearing procedures.

Doe was advised that his character witnesses were added to the

case file and that his parents would be allowed to testify during

the hearing.      Doe was also informed that Jane Roe 2 would be

participating in the hearing by telephone because the temporary
                                     5
   Case 2:18-cv-06880-MLCF-DMD Document 60 Filed 03/03/20 Page 6 of 27



restraining order restricting contact between Roe 2 and Doe was

still in place.

     On June 29, 2017, Doe, with counsel present, participated in

the Board of Review hearing.         Doe submitted evidence into the

record for the Board’s review.      Doe admits that he understood the

Code of Conduct rules, but he noted that he “didn’t agree with

them.”     Doe   was   ultimately   found   “responsible”   for   “dating

violence” and “persistent misconduct and conduct unbecoming” and

was dismissed from the University effective July 10, 2017; in

addition   to    providing   Doe    with    information   and   deadlines

concerning any appeal he may lodge, the July 10, 2017 Notice of

Determination letter stated:

     As a result of the University Board of Review hearing
     June 29, 2017, the following recommendations were made
     and approved by the Vice President of Student Affairs.

     Charges
     Dating Violence -- Responsible
     Sexual Assault -- Not Responsible
     Sexual Battery -- Not Responsible
     Persistent Misconduct -- Responsible
     Stalking -- Not Responsible
     Conduct Unbecoming – Responsible

     Sanctions
     As allowed by the provisions of the Student Handbook,
     the following sanctions are being enforced. Read the
     following information carefully, paying close attention
     to due dates and penalties.
          1. Dismissal – You are hereby dismissed from Loyola
          University New Orleans effective July 10, 2017.
          Dismissal is the permanent termination of your
          student status. You are not allowed on campus. If
                                    6
   Case 2:18-cv-06880-MLCF-DMD Document 60 Filed 03/03/20 Page 7 of 27



          you need to be on campus during the business day
          for official business, you must receive advanced
          approval from The Office of Student Affairs.
          Student Handbook, Section 5: XII.


     Additional Sanction Information
     The aforementioned sanctions have gone and will remain
     in effect if the appeals deadline passes without
     submission OR the appeals process has concluded and a
     decision letter has been issued.

     Rationale
     ...
     The Board’s decision was based on the following:
     Dating Violence – there was a preponderance of evidence
     that Mr. John Doe abused Ms. Jane Roe 2 both physically
     and sexually. This decision was based on her statements,
     photos, and evidence submitted to the courts to obtain
     the restraining order.
     Persistence Misconduct – this is the second offense of
     this same type of complaint within the year.
     Conduct Unbecoming of a Loyola Student – in addition to
     persistence misconduct, he was also arrested which is in
     violation of his disciplinary probation.
     ...


Doe did not open the Notice of Dismissal until July 14, 2017 when

he emailed Ms. Camaj, requesting additional time to appeal.              Ms.

Camaj extended the July 18, 2017 appeal deadline to July 21, 2017.

Doe appealed.     He argued that the sanction was inappropriate

because he had not been found responsible for sexual violence,

rape, or sexual assault.      Consistent with the Code of Conduct’s

requirement that in cases of dismissal, the appeal is to the Vice

President for Student Affairs and then the University President,

then-Vice President of Student Affairs Dr. Cissy Petty and then-
                                   7
      Case 2:18-cv-06880-MLCF-DMD Document 60 Filed 03/03/20 Page 8 of 27



President of Loyola University Dr. Kevin Wildes, S.J. considered

Doe’s appeal.         On July 22, 2017, Loyola denied the appeal and

upheld the determination of the Review Board and sanction of

dismissal effective July 10, 2017.

        On July 20, 2018, Doe sued Loyola University New Orleans,

alleging a claim under Title IX of the Education Amendments Act of

1972, 20 U.S.C. § 1681, a civil rights claim under 42 U.S.C. §

1983, and various state law causes of action sounding in tort and

contract. 3     Counsel for each party participated in a scheduling

conference to select mutually agreeable deadlines for this case.

On May 23, 2019, the Court issued a scheduling order memorializing

the    jury   trial    date   (March    16,   2020)    and   selecting   various

deadlines.       For   example,   the    parties      agreed,   and   this   Court

ordered, that witness and exhibit lists must be filed by December

26, 2019 4 and that “[d]epositions for trial use shall be taken and

all discovery shall be completed no later than January 30, 2020.”

This Court’s scheduling order also provides:

        Deadlines, cut-off dates, or other limits fixed herein
        may only be extended by the Court upon a timely motion
        filed in compliance with the Local Rules and upon a
        showing of good cause.




3 Doe sued individual defendants, but his claims against them were
dismissed for failure to state a claim.
4 To date, Doe has not submitted his witness or exhibit list.

                                 8
    Case 2:18-cv-06880-MLCF-DMD Document 60 Filed 03/03/20 Page 9 of 27



      In compliance with the scheduling order’s requirement that

pretrial motions must be filed and served in sufficient time to

permit hearing no later than February 5, 2020, the defendant filed

a motion for summary judgment on January 21, 2020 and selected the

February 5, 2020 hearing date.         The Local Rules’ deadline for

filing an opposition came and went.      On February 6, 2020, the Court

issued an order providing the plaintiff with additional time to

respond to the motion for summary judgment. 5             Meanwhile, the

plaintiff filed a motion seeking to compel discovery responses

that he says he needs “in order to effectively depose the Defendant

in this case and prepare for trial[.]”        Prepared to turn over the

requested discovery, the defendant moved for entry of a protective

order.   On February 19, 2020, Magistrate Judge Douglas granted in

part the plaintiff’s motion to compel “to the extent that the

motion for protective order is granted as unopposed” and ordered

the parties to submit the protective order no later than February

20, 2020, and ordered that “[o]nce this Court has entered the

protective order in the record, Loyola shall produce the documents

to plaintiff no later than seven (7) days from said date.”                The




5The plaintiff ultimately filed its opposition paper one day after
the new deadline ordered by the Court. Plaintiff’s counsel failed
to comply with this Court’s order that counsel must certify in the
record that a copy of its February 6, 2020 order was provided to
his client.
                                 9
     Case 2:18-cv-06880-MLCF-DMD Document 60 Filed 03/03/20 Page 10 of 27



magistrate judge also denied the plaintiff’s request for fees and

costs     “as   Loyola’s   refusal     to   produce    the   documents    was

substantially      justified    by    plaintiff’s     intransigence.” 6   The

defendant filed the joint motion for protective order on February

20, as ordered; the protective order was entered by the magistrate

judge a week later on February 27, 2020.

        The Court now considers Loyola’s motion for summary judgment.

                                       I.
                                       A.

        Federal Rule of Civil Procedure 56 instructs that summary

judgment is proper if the record discloses no genuine dispute as

to any material fact such that the moving party is entitled to

judgment as a matter of law.         No genuine dispute of fact exists if

the record taken as a whole could not lead a rational trier of


6   Notably, the magistrate judge observed that:
       [P]laintiff seeks documents from defendant, who is – and
       always has been – prepared to produce the documents
       subject to a protective order. While plaintiff did not
       formally oppose Loyola’s motion for a protective order,
       in his motion to compel, he argues that “[t]he
       constraints of the protective order proposed by the
       Defendants are such that anyone would not be able to
       adhere to except staff trained to do so, none of which
       are employed by undersigned.”    As Loyola points out,
       however, the protective order submitted by it is –
       essentially – the same order posted on this Court’s
       website by another Magistrate Judge in this Court and
       which is commonly used by counsel and parties in all
       types of lawsuits in this Court.... [B]oth [parties]
       agree that there are confidential aspects to the
       documents.
                                  10
  Case 2:18-cv-06880-MLCF-DMD Document 60 Filed 03/03/20 Page 11 of 27



fact to find for the non-moving party. See Matsushita Elec. Indus.

Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).                     A genuine

dispute of fact exists only "if the evidence is such that a

reasonable jury could return a verdict for the non-moving party."

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

     The mere argued existence of a factual dispute does not defeat

an otherwise properly supported motion.            See id.    In this regard,

the non-moving party must do more than simply deny the allegations

raised by the moving party.         See Donaghey v. Ocean Drilling &

Exploration Co., 974 F.2d 646, 649 (5th Cir. 1992).                     Rather, he

must come forward with competent evidence, such as affidavits or

depositions, to buttress his claims.            Id.   Hearsay evidence and

unsworn documents that cannot be presented in a form that would be

admissible   in   evidence   at   trial    do   not   qualify      as    competent

opposing evidence.     Martin v. John W. Stone Oil Distrib., Inc.,

819 F.2d 547, 549 (5th Cir. 1987); Fed. R. Civ. P. 56(c)(2).

"[T]he   nonmoving   party    cannot      defeat    summary       judgment     with

conclusory   allegations,    unsubstantiated        assertions,         or   only   a

scintilla of evidence."       Hathaway v. Bazany, 507 F.3d 312, 319

(5th Cir. 2007)(internal quotation marks and citation omitted).

Ultimately, "[i]f the evidence is merely colorable . . . or is not

significantly     probative,"     summary       judgment     is     appropriate.

Anderson, 477 U.S. at 249 (citations omitted); King v. Dogan, 31
                                    11
  Case 2:18-cv-06880-MLCF-DMD Document 60 Filed 03/03/20 Page 12 of 27



F.3d   344,    346    (5th   Cir.   1994)(“Unauthenticated        documents    are

improper as summary judgment evidence.”).

       Summary judgment is also proper if the party opposing the

motion fails to establish an essential element of his case.                   See

Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). In deciding

whether a fact issue exists, courts must view the facts and draw

reasonable inferences in the light most favorable to the non-

moving party.        Scott v. Harris, 550 U.S. 372, 378 (2007).        Although

the Court must "resolve factual controversies in favor of the

nonmoving party," it must do so "only where there is an actual

controversy, that is, when both parties have submitted evidence of

contradictory facts."         Antoine v. First Student, Inc., 713 F.3d

824, 830 (5th Cir. 2013)(internal quotation marks and citation

omitted).

                                       B.

       The Court may deny summary judgment and extend discovery if

the    party   opposing      summary   judgment     shows   by    affidavit    or

declaration that, for specified reasons, it cannot present facts

essential to justify its opposition.              Jacked Up, L.L.C. v. Sara

Lee Corp., 854 F.3d 797, 816 (5th Cir. 2017)(citing Fed. R. Civ.

P. 56(d)).     Rule 56(d) motions are routinely granted if the party

filing   the   motion     demonstrates      how   additional     discovery    will

create a genuine issue of material fact and if the party has
                                       12
  Case 2:18-cv-06880-MLCF-DMD Document 60 Filed 03/03/20 Page 13 of 27



diligently pursued discovery.           See id. (citing Smith v. Reg’l

Transit Auth., 827 F.3d 412, 422-23 (5th Cir. 2016) and McKay v.

Novartis Pharm. Corp., 751 F.3d 694, 700 (5th Cir. 2014)).                  The

Rule 56(d) movant “may not simply rely on vague assertions that

additional discovery will produce needed, but unspecified facts.”

Am. Family Life Assur. Co. of Columbus v. Biles, 714 F.3d 887, 894

(5th Cir. 2013)(citation omitted).               Rather, the party seeking

additional time and discovery to oppose summary judgment “must

‘set forth a plausible basis for believing that specified facts,

susceptible of collection within a reasonable time frame, probably

exist    and   indicate   how   the   emergent    facts,   if   adduced,   will

influence the outcome of the pending summary judgment motion.’”

Jacked Up, L.L.C., 854 F.3d at 816 (citation omitted).

                                       C.

        Local Rule 56.1 provides that “[e]very motion for summary

judgment must be accompanied by a separate and concise statement

of the material facts which the moving party contends present no

genuine issue.”     Local Rule 56.2 provides:

        Any opposition to a motion for summary judgment must
        include a separate and concise statement of the material
        facts which the opponent contends present a genuine
        issue. All material facts in the moving party’s
        statement will be deemed admitted, for purposes of the
        motion, unless controverted in the opponent’s statement.



                                       13
  Case 2:18-cv-06880-MLCF-DMD Document 60 Filed 03/03/20 Page 14 of 27



                                  II.
                                   A.

     First, the Court considers a threshold issue of whether

summary judgment is premature.          The plaintiff submits that he

should be afforded more time for discovery. The defendant counters

that the plaintiff has failed to show good cause to excuse his

failure to timely pursue discovery.        The Court agrees.     Because

the defendant filed its motion for summary judgment at the last

possible time permitted by the scheduling order and the plaintiff

failed to diligently pursue discovery, summary judgment should not

be delayed.   What’s more, the plaintiff has failed to submit any

sworn   statement   specifying   how    adducing   certain   facts   will

influence the outcome of Loyola’s motion for summary judgment.

     The plaintiff moves to extend the discovery cutoff, which

expired on January 30, 2020.           He fails to show good cause.

Curiously, the plaintiff suggests that discovery has only recently

begun in this case.    In fact, Doe filed this lawsuit on July 20,

2018, a scheduling order issued on May 23, 2019, and Loyola filed

its first motion to compel discovery responses on July 16, 2019

(the motion was ultimately granted as unopposed).            Whether the

plaintiff has chosen to participate or not, discovery has been

ongoing for at least eight (if not 17) months.        The record shows

that the plaintiff himself failed to diligently pursue discovery,


                                  14
    Case 2:18-cv-06880-MLCF-DMD Document 60 Filed 03/03/20 Page 15 of 27



whereas Loyola has continued to cooperate and disclose information

belatedly sought by the plaintiff, in spite of the lapse of the

discovery    deadline. 7    The   plaintiff’s    motion   to   extend   the

discovery deadline fails for lack of good cause.

      Doe’s inability to show that he diligently pursued discovery

likewise dooms his Rule 56(d) motion for additional discovery and

a continuance.     Not only does the plaintiff fail to demonstrate

how he diligently pursued discovery (indeed, the record is to the

contrary), but he also fails to submit an affidavit in support of

the motion or explain how additional discovery will create a

genuine issue of material fact for trial. 8       The plaintiff’s motion

to extend the discovery deadline must be denied. And insofar as he

implicitly requests an extension of time to oppose the motion for

summary judgment, the request is denied for failure to comply with

Rule 56(d).


7 Instead of attempting to show good cause to excuse his belated
attempts to obtain discovery, Doe casts aspersions that are belied
by the record: he submits that Loyola has “purposely tried to run
out the clock and force the Plaintiff into signing a Protective
Order that is so confining, that Plaintiff’s counsel has no other
choice but refusing it” and he submits that “Plaintiff’s counsel
believes that the protective order was deliberately written so
constrictive as to ensure failure to comply resulting in the
Plaintiff being found in contempt of court.” His arguments proved
to be false theater and were rejected by the magistrate judge.
See Order dtd. 2/19/20.
8 Even having ostensibly obtained the information he belatedly

sought, the plaintiff has not supplemented his opposition papers
or the summary judgment record.
                                15
  Case 2:18-cv-06880-MLCF-DMD Document 60 Filed 03/03/20 Page 16 of 27



                                     B.

     Second, the Court takes up the issue of whether the factual

assertions contained in the defendant’s statement of undisputed

material facts should be deemed admitted.        The defendant contends

that the plaintiff failed to properly controvert its statement of

undisputed material facts in three ways: first, the plaintiff

failed to address certain uncontested facts (including numbers 1,

3, 5, 7, 11-17, 19-20, 22-26, and 28-31); second, the plaintiff

failed   to   controvert   certain   facts,   including   his   employment

history (#2), multiple arrests (#4), that Loyola’s code of conduct

prohibits direct questioning of each other by the complainant and

the accused (#9), the procedure set forth in the code for appeals

in dismissal cases (#10), whether he responded to the May 15, 2017

letter (#18), and that he received a Dropbox link (#21); and third,

the plaintiff suggests that some facts are disputed but fails to

acknowledge uncontroverted documents in the record, including that

the Code does not limit its jurisdiction to complaints brought by

members of the Loyola community and explicitly sets forth the

student conduct hearing procedures and due process requirements

(#6 and #8, see Rec.Doc. 33-9), the date of the plaintiff’s

dismissal (#27, see Rec.Doc. 33-3), and the date the plaintiff

filed his lawsuit (#32, see Rec.Doc. 1).             The Court agrees.



                                     16
    Case 2:18-cv-06880-MLCF-DMD Document 60 Filed 03/03/20 Page 17 of 27



Indeed, the plaintiff candidly admits he cannot controvert these

facts. 9

      Because the plaintiff failed to controvert any of these facts

(numbers 1 through 32, which is the entire statement of undisputed

material facts), Local Rule 56.2 requires that they be deemed

admitted.

                                   III.

      Loyola first seeks summary judgment in its favor dismissing

the plaintiff’s Title IX, Section 1983, and state tort law claims

on prescription grounds.       In his tardy opposition, the plaintiff

fails to mention the statute of limitations, which dooms all but

one of his claims. 10

      Neither   Title   IX   nor   Section   1983   contain   an   express

limitations period. Both sorts of claims are governed by the state

statutes on prescription for personal injury actions.           See King-

White v. Humble Indep. Sch. Dist., 803 F.3d 754, 759 (5th Cir.

2015).     In Louisiana, delictual actions are subject to a one-year


9  The plaintiff admits: “Defendant’s summary judgment motion
contains a lengthy ‘Statement of Undisputed Fact,’ which is based
upon declarations and a number of attached exhibits. Without the
time and the opportunity for discovery, Plaintiff cannot contest
these facts.” As discussed above, the plaintiff has failed to
demonstrate that he lacked the opportunity or time to participate
in discovery.
10 The one claim that is not subject to a one-year prescriptive

period is the plaintiff’s breach of contract claim, which is
addressed separately.
                                17
  Case 2:18-cv-06880-MLCF-DMD Document 60 Filed 03/03/20 Page 18 of 27



prescriptive     period,    which   runs       from   the   day   the   injury    is

sustained.   La. Civ. Code art. 3492.           Thus, Doe’s Title IX, Section

1983, and tort claims are subject to a one-year prescriptive

period.

     The operative date from which the limitations period runs is

the day injury or damage is sustained, La. Civ. Code art. 3492,

or, more precisely here, “the date of the notice of the adverse

action.”   See   Hartz     v.   Admr’s    of    the   Tulane   Educ.    Fund,    275

Fed.Appx. 281, 287 (5th Cir. 2008)(regardless of the pendency of

grievance procedures, charging period began to run when plaintiff

received notice that she was denied tenure).                The focus is on when

the plaintiff is aware of the injury: “[a] claim accrues and the

limitations period begins to run the moment the plaintiff becomes

aware that he has suffered an injury or has sufficient information

to know that he has been injured.”               King-White, 803 F.3d at 762

(internal citations omitted).             This is so notwithstanding the

availability of grievance procedures such as an opportunity to

appeal the decision causing the injury; that is, claims must be

filed within the prescriptive period from the date of notice of

the original decision.          See Delaware State College v. Ricks, 449

U.S. 250, 256 (1980)(“the pendency of a grievance, or some other

method of collateral review of an employment decision, does not

toll the running of the limitations period. The existence of
                                         18
  Case 2:18-cv-06880-MLCF-DMD Document 60 Filed 03/03/20 Page 19 of 27



careful procedures to assure fairness in the tenure decision should

not    obscure    the   principle   that    limitations    periods    normally

commence when the employer’s decision is made.”); Sanders v. Univ.

of Tex. Pan Am., 776 Fed.Appx. 835, 837 (5th Cir. 2019)(quoting

Ricks, 449 U.S. at 258)(internal alterations omitted)).

       In other words, if the plaintiff challenges a decision, the

clock on his claim starts to run when the decision is made and

communicated to the injured party.          This principle applies equally

to student dismissal decisions.            See, e.g., Tolliver v. Prairie

View A&M Univ., No. 18-1192, 2018 WL 4701571, at *2-3 (S.D. Tex.

Oct. 1, 2018)(granting defendants’ motion to dismiss Title IX, §

1983, and state law tort claims as time-barred and finding that

expelled student’s request to overturn expulsion did not delay the

accrual of his claims arising from the expulsion); Oirya v. Auburn

Univ., No. 17-681, 2019 WL 4876705, at *11-15 (M.D. Ala. Oct. 2,

2019)(dismissing Title IX claim as time-barred, determining that

statute of limitations began to run on the date the plaintiff was

informed that he was dismissed from the university, and rejecting

the plaintiff’s argument that the university’s willingness to

review   its     decision   and   allow   him   to   reapply   implicates   the

continuing tort doctrine), appeal filed November 4, 2019; Cordova

v. Univ. of Notre Dame Du Lac, 936 F. Supp. 2d 1003, 1011 (N.D.

Ind.   2013)(granting       university’s    motion    to   dismiss   student’s
                                      19
     Case 2:18-cv-06880-MLCF-DMD Document 60 Filed 03/03/20 Page 20 of 27



claims challenging dismissal from university, finding that the

claims accrued when the plaintiff received notice of expulsion,

notwithstanding the plaintiff’s appeal of that decision).

       Here,    the   Board    of    Review    issued    its   “dismissal”

determination on July 10, 2017.            It is not disputed that the

limitations period commenced no later than July 14, 2017, when the

plaintiff unequivocally had notice of his dismissal. 11          Doe filed

this lawsuit more than one year later, on July 20, 2018.              Doe’s

Title IX, § 1983, and each of his state-law tort claims are

therefore time-barred. 12


                                     IV.
                                     A.

       Loyola next submits that it is entitled to summary judgment

dismissing each of the plaintiff’s claims on the merits.

       “It is not the role of the federal courts to set aside

decisions of school administrators which the court may view as

lacking in wisdom or compassion.”          Plummer v. Univ. of Houston,

860 F.3d 767, 772 (5th Cir. 2017)(quoting Wood v. Strickland, 420




11 The record shows that Doe received an email with a link to the
determination letter on July 11, 2017, but it was three days later
on July 14, 2017 when the plaintiff first responded to the email
and confirmed that he opened the determination letter.
12 Doe cites no law or fact that would alter this outcome.      In
fact, he does not address Loyola’s statute of limitations defense
at all.
                                20
  Case 2:18-cv-06880-MLCF-DMD Document 60 Filed 03/03/20 Page 21 of 27



U.S.   308,   326   (1975)).      The    judiciary     is   tasked   not     with

determining whether a university made the correct decision in

rendering discipline in a misconduct case, but, rather, to ensure

that the university relied on “fundamentally fair procedures to

determine whether the misconduct has occurred.”             Id. (quoting Goss

v. Lopez, 419 U.S. 565, 574 (1975)).

       To be sure, the Court need not consider the merits of Doe’s

prescribed claims.    Nevertheless, in the interest of completeness,

the Court observes that the plaintiff fails to mention six of his

claims in his opposition papers: detrimental reliance, negligent

infliction of emotional distress, gross negligence, and claims

under Title IX for selective enforcement, erroneous outcome, and

deliberate    indifference     violations.        In    addition     to     being

prescribed, Loyola’s well supported motion including its statement

of undisputed facts (which is deemed admitted), coupled with the

plaintiff’s failure to invoke any case literature or to submit or

identify   any   evidence    in   the    record   to   support   his      claims,

demonstrates that Loyola is entitled to judgment as a matter of

law dismissing these claims.

                                        B.

       The plaintiff briefly addresses two claims in his opposition

paper: (1) Loyola violated due process owed under 42 U.S.C. § 1983;



                                        21
     Case 2:18-cv-06880-MLCF-DMD Document 60 Filed 03/03/20 Page 22 of 27



and (2) Loyola breached a contract.                 Neither claim withstands

Loyola’s motion for summary judgment.

       1.     42 U.S.C. § 1983

       The Court has already determined that the plaintiff’s § 1983

claim    is    prescribed.      Even    assuming    it   were   viable,   summary

judgment in favor of Loyola is warranted because the plaintiff has

failed to submit any evidence in support of an essential element

of his claim.

       Loyola is a private, non-profit corporation not clothed with

state action and does not act under the color of state law.                Boutin

v. Loyola Univ., 506 F.2d 20, 21 (5th Cir. 1975)(per curiam).

Because Loyola is not a state actor nor is there any evidence that

it was engaged in state action in disciplining Doe, the plaintiff’s

§    1983   claim   must   be   dismissed   on     summary    judgment    for   the

additional reason that the plaintiff has not proved the essential

state-action element of his § 1983 claim.

       2.     Breach of Contract

       Finally,     Loyola      seeks    summary     relief     dismissing      the

plaintiff’s breach of contract claim.              Loyola submits that Doe’s

breach of contract claim, however characterized, 13 targets the


13Loyola characterizes Doe’s breach of contract claim as a laundry
list of allegations, including Loyola’s alleged failure to have a
fair and impartial disciplinary process, its failure to conduct an
unbiased investigation, its failure to complete the investigation
                                22
  Case 2:18-cv-06880-MLCF-DMD Document 60 Filed 03/03/20 Page 23 of 27



content of the Code of Conduct and is belied by the plaintiff’s

own testimony.    The plaintiff submits that he and Loyola entered

into a contract in which he paid Loyola money for his education

and, in return, Loyola contracted to provide him with access to

its student life program in accordance with the 2015-2016 student

handbook.   He invokes no substantive law, nor does he single out

any evidence to support a breach of contract cause of action.

     The plaintiff invokes no law or evidence to support his claim

that there was a contract, that Loyola breached the contract, or

that the process afforded under the terms of Loyola’s Code of

Conduct was not provided to him.    By failing to identify a specific

contractual promise that Loyola failed to honor, the plaintiff’s

conclusory submission fails to satisfy his burden of proof or

identify any genuine factual controversy for trial.

     A private university has “broad discretion in determining

appropriate sanctions for violations of its policies.”           Doe v.

Trustees of Boston College, 942 F.3d 527, 534-35 (1st Cir. 2019).

Insofar as the relationship between student and private university




within 60 days from the complaint, its failure to provide notice
of charges, its denial of meaningful right to counsel, its failure
to provide opportunity for confrontation and cross-examination,
its failure to meaningfully investigate or weigh evidence, its
failure to provide unbiased and trained investigators and
decisionmakers, and its failure to provide meaningful appellate
review.
                                23
     Case 2:18-cv-06880-MLCF-DMD Document 60 Filed 03/03/20 Page 24 of 27



is contractual in nature, courts recognize that the university’s

regulations may become part of the contract. See Shafiq v. Ochsner

Health Sys., No. 18-8666, 2018 WL 1199755 (E.D. La. Mar. 13,

2019)(Africk, J.)(citing Guidry v. Our Lady of the Lake Nurse

Anesthesia Program, 170 So. 3d 209, 213-14 (La. App. 1st Cir.

01/29/14)).        To    state   a    breach      of   contract      claim    based   on

university regulations, “the plaintiff must do more than merely

allege that a promise was inadequately performed; plaintiff must

point to an identifiable contractual promise that the defendant

failed to honor.”        Id. at *10-11.         The Court then considers whether

the university made an objective good faith effort to perform its

contractual promise.          Id. at *11.         When reviewing a university’s

decision to dismiss a student, the Court should intervene only if

an    institution       exercises    its   discretion      in    an    “arbitrary     or

irrational fashion.”          Guidry, 170 So. 3d at 215; see also Sirpal

v. Univ. of Miami, 509 Fed.Apx. 924 (11th Cir. 2013)(applying

Florida contract law and holding that a “court will not interfere

with a private university’s enforcement of its regulations unless

the    university       has   acted    arbitrarily        and     capriciously,       in

violation     of    a    constitution      or     statute,      or    for    fraudulent

purposes.”).

       Doe testified that Loyola’s Code of Student Conduct formed a

contract with him and acknowledged that, as a student, he had to
                                           24
     Case 2:18-cv-06880-MLCF-DMD Document 60 Filed 03/03/20 Page 25 of 27



follow the rules “to continue being a student.”            He stated that he

disagreed with the rules. 14        Nevertheless, he admitted that dating

violence, of which he was twice found “responsible,” would not be

condoned by Loyola, violated the conduct policy, and would lead to

disciplinary sanctions.            Doe does not debate that he had an

opportunity     to   be   heard    after   an   investigation   and   during   a

hearing.     And he fails to identify any Code provision that Loyola

disregarded     in   administering     student    discipline.     Doe   simply

disagrees with the outcome of his disciplinary proceeding.

       Simply put, assuming that the student Code is part of a

contract between Doe and Loyola, the plaintiff has failed to

identify any breach.       He fails to submit any evidence (or support

in the Code) indicating that he had a contractual right not to be

dismissed from Loyola. He fails to identify a specific contractual

promise that Loyola failed to honor, and he fails to offer evidence

indicating that Loyola acted arbitrarily or deviated from its own

Code (the “contract”).            He fails to offer evidence that would

create factual disputes in the record, which shows that he was




14 For example, Loyola’s Code allows any person to submit a
complaint against a member of the Loyola community, regardless of
the complainant’s affiliation with Loyola.   Doe takes issue with
whether a university should allow non-students (Jane Roe 1 and
Jane Roe 2) to lodge complaints about a student’s (John Doe’s)
conduct. Doe’s subjective disagreement with university policy
advances nothing on summary judgment.
                                25
     Case 2:18-cv-06880-MLCF-DMD Document 60 Filed 03/03/20 Page 26 of 27



dismissed from the University after being twice found responsible

for dating violence, following an investigation and a hearing

conducted in compliance with the Code of Conduct.             The material

that the plaintiff attaches to his opposition paper appears to

simply confirm that he and the female complainants had domestic

disputes; that Doe communicated with university officials by email

in    connection   with   the   student   disciplinary   process   and   his

requests for extensions of time were generally granted and his

requests for information were answered; that Doe was informed on

June 13, 2017 that he would need to utilize a Dropbox link to

access his case documents prior to the hearing; and that Doe first

informed Loyola that he was unable to access the Dropbox link on

August 11, 2017 (over one month after the hearing and two weeks

after he submitted his appeal).       These materials create no triable

issue regarding his breach of contract cause of action.              Having

failed to identify any triable issue regarding whether Loyola

breached a contract or violated its own student conduct policy or

otherwise acted arbitrarily in dismissing Doe from the university,

Doe’s breach of contract claim fails to withstand Loyola’s motion

for summary judgment.




                                     26
  Case 2:18-cv-06880-MLCF-DMD Document 60 Filed 03/03/20 Page 27 of 27



                                    ***

      Accordingly, for the foregoing reasons, IT IS ORDERED: that

the   plaintiff’s   motion   to   extend   discovery   deadlines   or   for

additional time to oppose summary judgment is hereby DENIED, and

the defendant’s motion for summary judgment is GRANTED.                 The

plaintiff’s claims are hereby dismissed with prejudice.

                      New Orleans, Louisiana, March 3, 2020



                                   ______________________________
                                        MARTIN L. C. FELDMAN
                                    UNITED STATES DISTRICT JUDGE




                                    27
